The self-insured employer has appealed from a decision of the State Industrial Board [now Workmen’s Compensation Board] directing it to pay into the nonresident compensation fund, pursuant to section 25-b of the Workmen’s Compensation Law, the sum of $9,038.70, the value of the unpaid balance of death benefits awarded to Helen Bock, widow of the deceased employee, and her minor child. The deceased was a citizen of the United States, as was also the minor child. On October 1, 1937, Bock sustained accidental injuries which resulted in his death and which injuries arose out of and in the course of his employment. The question involved is whether the widow is a citizen of the United States or á nonresident alien. The' board directed that the amount of the award be paid to the State Comptroller, nonresident compensation fund. That direction is a proper decision. Award affirmed, with costs to the Workmen’s Compensation Board. The appeal of the claimant, involving the question of award for legal services to her attorney, is dismissed, without costs. All concur.